In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01039-CR
____________

KEJUAN GERROD ENGLISH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 952814



 
MEMORANDUM  OPINION
               Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
               The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).